67 F.3d 301
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Paul ODEN, Plaintiff-Appellant,v.F.M. HENDERSON, Pauline Sohn, Upendra K. Sinha, et al.,Defendants-Appellees.
No. 94-3364.
United States Court of Appeals, Seventh Circuit.
Submitted Sept. 15, 1995.*Decided Sept. 20, 1995.

Before CUMMINGS, BAUER and KANNE, Circuit Judges.

ORDER

1
Paul Oden, an inmate at Illinois' Pontiac Correctional Center, claims that various prison health care providers denied him tennis shoes at state expense in violation of the Constitution's Eighth Amendment proscription against deliberate indifference to serious medical needs.  The district court disagreed, and Oden appealed.


2
Oden's "brief" on appeal consists entirely of documents filed in the district court.  There is no statement of the issues.  There is no statement of the standard of review.  The argument section is comprised of Oden's response to the defendants' summary judgment motion that was filed in the district court.  In short, Oden makes no attempt to show how the district court erred in its decision.  See Fed.R.App.P. 28(a)(5).  He therefore has forfeited review of the judgment and order appealed.  Prymer v. Ogden, 29 F.3d 1208, 1214 (7th Cir.1994);  Deeming v. American Standard, Inc., 905 F.2d 1124, 1129 (7th Cir.1990);  see also Jones v. Phipps, 39 F.3d 158, 163 (7th Cir.1994) (pro se litigants not entitled to a general dispensation from the rules of procedure).  Even so, we believe that the district court correctly disposed of Oden's claim.


3
AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that argument would not be helpful to the court in this case.  The notice provided that any party might file a "Statement as to Need for Oral Argument."   See Fed.R.App.P. 34(a);  Circuit Rule 34(f).  No such statement having been filed, the appeal has been submitted on the briefs and record alone pursuant to Rule 34(f)